DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are in condition for allowance because the prior art does not teach or suggest the claimed battery comprising an air cathode, an anode, an aqueous electrolyte, and a housing, wherein the housing comprises one or more air access ports defining a vent area; the aqueous electrolyte comprises an amphoteric fluorosurfactant; and the battery is a size 13 metal-air battery and the total vent area defined by all of the air access ports is from about 0.050 mm2 to about 0.115 mm2, or the battery is a size 312 metal-air battery and the total vent area defined by all of the air access ports is from about 0.03 mm2 to about 0.08 mm2.
	The closest prior art reference is considered to be Guha et al. (US 2017/0237134 A1). Guha et al. teach a zinc-air battery comprising an air cathode, a zinc anode, and an electrolyte, wherein the electrolyte comprises an amphoteric fluorosurfactant, wherein the amphoteric fluorosurfactant comprises a betaine functionality. Guha et al. however do not teach or suggest the claimed battery configuration that includes the specified size requirements and vent areas of the air access ports.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724